Name: Commission Regulation (EC) No 2363/95 of 9 October 1995 determining the overrun in the Community maximum guaranteed area under cotton and the reduced aid for small cotton producers for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural structures and production;  farming systems;  agricultural policy
 Date Published: nan

 No L 241 /14 EN Official Journal of the European Communities 10 . 10 . 95 COMMISSION REGULATION (EC) No 2363/95 of 9 October 1995 determining the overrun in the Community maximum guaranteed area under cotton and the reduced aid for small cotton producers for the 1994/95 marketing year Whereas the amount in question must be converted into national currency in accordance with Article 5 (2) of Regulation (EEC) No 1 1 52/90 ; whereas the unit amount of aid must therefore be fixed in the knowledge that the aid operative event occurred in any case before 1 February 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1152/90 of 27 April 1990 instituting a system of aid in favour of small cotton producers ('), as amended by Regulation (EEC) No 2054/92 (2), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 3813/92 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 1 50/95 (4), and in particular Article 13 ( 1 ) thereof, Whereas, pursuant to Article 7 (2) of the abovementioned Regulation, the Commission is to record any overrun in the Community maximum guaranteed area and is to determine the resulting reduction in the aid ; whereas, on the basis of the information received from the producer Member States, the Commission has recorded an overrun for the 1994/95 marketing year in the maximum guaran ­ teed area determined by Commission Regulation (EEC) No 2048/90 of 18 July 1990 laying down detailed rules for the application of the system of aid in favour of small cotton producers ^, as last amended by Regulation (EC) No 1908/94 ( ®) ; whereas that overrun should therefore by determined and, using the formula laid down in Article 9 (2) of Regulation (EEC) No 2048/90 , the reduced aid for that marketing year should be determined as indicated below ; Article 1 For the 1994/95 marketing year, the overrun in the Community maximum guaranteed area under cotton referred to in Article 7 (2) of Regulation (EEC) No 1152/90 shall be 106 468 hectares. Article 2 For the 1994/95 marketing year, the aid reduced pursuant to Article 7 (2) of Regulation (EEC) No 1 1 52/90 shall be ECU 100,45 per hectare . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 116, 8 . 5 . 1990, p. 1 . P) OJ No L 215, 30 . 7 . 1992, p. 13 . O OJ No L 387, 31 . 12 . 1992, p. 1 . &lt; OJ No L 22, 31 . 1 . 1995, p. 1 . 5) OJ No L 187, 19 . 7 . 1990, p. 29 . h) OJ No L 194, 29 . 7 . 1994, p. 32.